Citation Nr: 0323681	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus with nephrotic syndrome and hypertension.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. §1151 
for systemic lupus with nephritic syndrome and hypertension 
as a result of VA treatment from October 30, 1989 to November 
3, 1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

REMAND

The Board notes that it undertook additional development 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
with respect to the veteran's appeal.  Specifically, in April 
2003 the Board requested verification of the dates and types 
of the veteran's periods of duty active duty for training 
(ACDUTRA) and inactive duty for training  (INACTDUTRA) with 
the Army Reserve and California Army National Guard during 
the period from May 1987 to November 1997.  38 U.S.C.A. 
§ 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Additional evidence 
was received by the Board shortly thereafter.  However, on 
May 1, 2003, before the Board could consider the additional 
evidence, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., May 
1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim for the RO to consider the additional 
evidence in the first instance.

The Board further notes that in reviewing the veteran's 
claims folder, to include the recently received evidence 
noted above, it remains unclear as to what types of duty the 
veteran underwent during her periods of service with the Army 
Reserves and National Guard.  The recent attempts to clarify 
this have resulted in verification of the numbers of days of 
duty and retirement points earned, but have not specified 
dates and types of duty.  Specific information is necessary 
to determine eligibility for service connection.  Further, an 
official with the California National Guard recently 
indicated that the National Personnel Records Center (NPRC) 
is the proper agency for providing this information.

The Board also finds that a medical examination of the 
veteran, which includes opinions on the appropriate diagnoses 
of the disability at issue and its complications and the 
contended causal relationship between such and service, is 
warranted.  38 U.S.C.A. § 5103A(d).  There is conflicting 
medical evidence regarding whether the veteran was 
misdiagnosed with systemic lupus erythematosus (SLE).  
Several medical records dating from the early 1990's show 
diagnoses of SLE; however, there are also reports questioning 
the diagnosis of SLE including the July 1996 report from Dr. 
R. Hood, a diagnosis of likely SLE in March 1996 by Dr. L. 
Bedoya, and July 1999 and March 2000 St. Rose Dominican 
Hospital consultation notes, which include observations that 
the diagnosis of SLE was probably a misdiagnosis.  The 
appropriate diagnosis or diagnoses and the contended causal 
relationship to service need to be clarified prior to a 
decision being made on direct service connection.

With regard to the veteran's claim to benefits under 
38 U.S.C.A. § 1151 (West 2002), the Board notes that in 
September 1999 the veteran expressed disagreement with the 
September 1998 rating decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002) and service connection for systemic lupus with 
nephritic syndrome and hypertension.  The veteran did not 
specify with which issue she was disagreeing, but the RO has 
only addressed the issue of service connection.  The Board 
finds that this statement must also be construed as a notice 
of disagreement with the September 1998 rating decision on 
benefits under § 1151.  No statement of the case has been 
issued, following receipt of this notice of disagreement.  
The failure to issue a statement of the case (SOC) in such 
circumstances is a procedural defect requiring a remand.  
Manlicon v. West, 12 Vet. App. 238 (1999); see also Archibold 
v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim of the impact of 
the notification requirements on her 
claim. 

2.  Thereafter, the RO must contact the 
appropriate State or Federal agency and 
obtain verification of the dates and 
types of the veteran's periods of duty 
(ACDUTRA or INACTDUTRA) with the Army 
Reserve and California Army National 
Guard during the period from May 1987 to 
November 1997.  The RO should prepare a 
report showing the dates and types of 
active duty for training to be made 
available to the VA examiner.

3.  The veteran should be afforded a VA 
examination to determine the appropriate 
diagnoses of the symptoms, clinical 
findings, and laboratory findings that 
have been attributed by some previous 
examiners to systemic lupus erythematosus 
and its complications, and to offer an 
opinion as to the etiology of these 
current disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests should be accomplished.  
The examiner should opine on the 
following issues:

1)  What are the diagnoses of the 
symptoms, clinical findings, and 
laboratory findings that have been 
attributed by some previous examiners to 
systemic lupus erythematosus and its 
complications.

2)  If the veteran currently has SLE 
or some other disability that has 
previously been attributed to SLE, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) the disease began during 
or is causally related to any incident of 
service.

3)  If the veteran currently has a 
renal disorder, is it at least as likely 
as not that it began during or is 
causally related to any incident of 
service.

4)  If the veteran currently has a 
renal disorder, is it at least as likely 
as not that it was caused or permanently 
aggravated by the use of ibuprofen 
prescribed by a VA physician during 
treatment from October 30, 1989 to 
November 3, 1989.

4.  Thereafter, the RO should undertake 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2002), including issuance of a 
statement of the case, in response to the 
September 1999 notice of disagreement 
initiating an appeal on the issue of 
entitlement to compensation under § 1151 
for systemic lupus with nephritic 
syndrome and hypertension.  The veteran 
and her representative should be notified 
of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to this issue.  
Thereafter, the case should be returned 
to the Board for appellate review, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  The veteran 
need take no action until he is notified.

5.  Thereafter, the RO must readjudicate 
the veteran's service connection claim, 
with consideration of all evidence 
received since the issuance of the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished an SSOC and 
given the opportunity to respond thereto.

Following completion of the development noted above, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





